Citation Nr: 1009484	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the service connected 
disability of arthritis of the lumbar spine with bulging 
discs.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 through 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The Veteran's appeal also initially included the issue of 
entitlement to service connection for peripheral neuropathy 
of the hands, to include as secondary to the service 
connected disability of arthritis of the lumbar spine with 
bulging discs.  That claim, however, was denied by the Board 
in October 2008.  At that time, the Board also remanded the 
Veteran's service connection claim for bilateral knee 
disorder for further development by the RO.  The matter now 
returns to the Board for its appellate consideration.

The Board also notes that the Veteran filed claims of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU) in March 2008, as well as entitlement to 
service connection for sleep apnea in April 2008.  These 
matters are referred to the RO's attention.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2008 remand, the Board directed that the 
Veteran's claims file be provided to a specialist in the 
field of orthopedics.  The Board further directed that the 
specialist be requested to review the claims file, including 
the VA examination reports of January 2003, October 2005, 
April 2007, and May 2008, and to provide an opinion as to the 
etiology of the Veteran's bilateral knee disability.

In an effort to comply with the Board's remand, the RO 
forwarded the claims file to the same physician who performed 
the Veteran's general VA examination in May 2008.  Neither 
the May 2008 examination report nor a February 2009 addendum 
report indentifies the VA examiner who performed that 
examination as an orthopedic specialist.  In this regard, the 
Board further notes that the examiner is simply identified as 
a "Staff Physician."

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, with the Board 
itself errs in failing to insure compliance.  Stegall, Id.  
In this case, where the Veteran's claims file was not 
provided to a specialist in orthopedics, as directed by its 
October 2008 remand, the Board finds that its remand orders 
have not been met with full compliance.  Under the 
circumstances, the Board must again remand the issue on 
appeal and direct that the claims file be provided to an 
orthopedic specialist for review and an opinion as to the 
etiology of the Veteran's bilateral knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
forwarded to an orthopedic specialist.  
The orthopedic specialist should be 
requested to review the claims file in its 
entirety, including the VA examination 
reports of January 2003, October 2005, 
April 2007, and May 2008.

The orthopedic specialist should be 
requested to provide an opinion, based upon 
the review of the claims file, as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's bilateral knee disability was 
proximately due to or the result of his 
service-connected disability of arthritis 
of the lumbar spine with bulging discs.  In 
expressing the requested opinion, the 
orthopedic specialist should also include a 
discussion as to whether the Veteran's 
bilateral knee disability was caused by his 
reported fall in 2002 or by any altered 
gait which is attributable to the Veteran's 
back disability.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
bilateral knee disorder, to include as 
secondary to the service connected 
disability of arthritis of the lumbar spine 
with bulging discs, should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


